— In an action to enjoin the defendant from refusing to permit union carpenters to accept employment on work contracted to be performed by the plaintiff corporation, a temporary injunction was granted. The defendant appeals. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The right of the union to enforce its by-laws does not depend solely upon the definition of the so-called “ lumping ” practice nor whether the plaintiff followed such practice. It is expressly provided that union members may not work on jobs contracted to be performed without the furnishing of supplies and materials; and it is not within the discretion of the court to enjoin the maintenance or enforcement of proper rules. Lazansky, P. J., Hagarty and Adel, JJ., concur; Davis and Taylor, JJ., dissent and vote to affirm. It was a discretionary order based upon a sufficient inquiry into the facts.